DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claim 1, namely: 
a method for stabilizing AR images produced by an inward-facing femtoprojector mounted on a user's eye, the femtoprojector projecting the AR images onto the user's retina, the method comprising: 
an outward-facing femtoimager capturing a sequence of real-world images of an external environment, 
wherein the femtoimager is also mounted on the user's eye; 
comparing the captured real-world images in the sequence over time; and 
adjusting an offset of the projected AR images to stabilize a visual alignment between the AR images and the external environment, 
wherein the adjustment of the offset is based on the comparison of the captured real-world images over time, as recited in claim 1. 
The closest prior art to the above features of claim 1 is included in the attached PTO-892.  Of these references, Miller (U.S. 2018/0348620) can be relied upon for teachings of femtoprojector optical systems for projecting images onto the retina of a user’s eye (see e.g. Abstract and claim 1).  

Burkhardt (Burkardt, Matthias. "Transverse Force Tomography." (2018)) as it relates to tranverse force tomography likewise could be considered as one branch or related subject matter to femtotechnology (see slides 24-26). 
However, none of the above cited references, alone or in combination, describe or would have rendered obvious the above combination of features of Applicant’s independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613